DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-5, 7-9, 11-12, 14, 16, and 18-24 in the reply filed on 12/29/2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-9, 11-12, 14, 16, and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of the claims 1-3, 7, 11, 12, and 19 include the phrase of “the freshly produced”, wherein the term “freshly” is a relative term which renders the claim indefinite.  The term “freshly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite scope of such term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 4 recites the limitation of “the rate of cooling” in 2nd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a rate of cooling”.
Claim 9 recites the limitation of “wherein the process is conducted in close proximity to a source of production of the waste material”, wherein the “close proximity” is a relative term which renders the claim indefinite.  The term “close proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 11-12, 14, 16, and 18-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howlett (US 5,718,857).
	Howlett (US 5,718,857) disclose a process for the preparation of solid aggregate materials is disclosed. This process makes use of an aluminosilicate containing non-soft or waste material in combination with iron oxide, an alkali, a water soluble silicate and water to produce a mixture which is subsequently formed into a cohesive mass and then allowed to cure until the solid aggregate material is formed. The process is useful for both the production of low compressive strength materials such as landfill and high compressive strength materials such as bricks. As curable aluminosilicate containing materials includes fly ash, the process provides a means by which substantial amounts of such materials may be converted into a useful form. (See the abstract)
	Therefore, as to claim 1, Howlett (US ‘857) disclose a process for producing a shaped article, the process comprising: obtaining a produced aluminosilicate-containing particulate waste material and, before the waste material cools to ambient temperature, mixing the waste material into a mixture, wherein the mixture comprises the aluminosilicate, a metal oxide, an 
	As to claim 2, Howlett (US ‘857) teaches the produced aluminosilicate-containing particulate waste material is conveyed directly from a source of production of the waste material.
	As to claim 3, Howlett (US ‘857) discloses the produced aluminosilicate-containing particulate waste material is pneumatically conveyed directly from a source of production of the waste material.
	As to claim 4, Howlett (US ‘857) teaches heating during conveyance of the waste material slows down the rate of cooling of the waste material.
	As to claim 5, Howlett (US ‘857) discloses a hot gas is used to pneumatically convey the waste material.
	As to claim 7, Howlett (US ‘857) teaches the produced aluminosilicate-containing particulate waste material is above a temperature of about 25˚C when mixed into the mixture.
	As to claim 8, Howlett (US ‘857) discloses a source of production of the waste material is a coal-fired power station, a steel mill, a non-ferrous metal smelter, an alumina plant, an incinerator or a biogenerator.
	As to claim 9, Howlett (US ‘857) teaches the process is conducted in close to a source of production of the waste material.
	As to claim 11, Howlett (US ‘857) disclose the produced aluminosilicate-containing particulate waste material is selected from one or more of the following: power station ashes; coal-fired power station ashes, including run of station ash, fly ash and bottom ash; steel mill wastes; non-ferrous metal smelter wastes; red mud from alumina plants; incinerator ashes; and ashes from biogeneration foundries and boilers.
	As to claim 12, Howlett (US ‘857) teaches the produced aluminosilicate-containing particulate waste material having different particle sizes are obtained and mixed.
	As to claim 14, Howlett (US ‘857) discloses the metal oxide is iron oxide.
16, Howlett (US ‘857) teaches the alkali is sodium hydroxide or potassium hydroxide.
	As to claim 18, Howlett (US ‘857) discloses the water soluble silicate is sodium silicate.
	As to claim 19, Howlett (US ‘857) teaches the produced aluminosilicate-containing particulate waste material also provides a source of one or more of the metal oxide, alkali and water soluble silicate.
	As to claim 20, Howlett (US ‘857) discloses the water is obtained from a source of production of the waste material.
	As to claim 21, Howlett (US ‘857) teaches the water is brine.
	As to claim 22, Howlett (US ‘857) discloses the shaped article is a building brick, a masonry brick, a tile or a paver.
	As to claim 23, Howlett (US ‘857) teaches the mixture consists only of the waste material the metal oxide, the alkali, the water soluble silicate and water.
	As to claim 24, Howlett (US ‘857) discloses the mixture further comprises washery tailings and the shaped article is provided in the form of pellets.

Claims 1-5, 7-9, 11-12, 14, 16, and 18-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahme (WO 94/13450), the prior art submitted by Applicant.
	Rahme (WO 94/13450) discloses a process for producing a solid article by: (i) treating soil or other materials containing. SiO2, Al2O3, Fe2O3, CaO or mixtures of at least two thereof with a soln. containing alkali metal ions at a pH above 7, such that the property of the material to change vol. in response to changes in environmental moisture is reduced and that at least some alkali silicate is formed for a SiO2 base material; (ii) opt. adding iron oxide or an iron cpd. if iron is absent; (iii) adding additional, or opt. creating further, alkali silicate opt. as a soln.; and (iv) curing the mixt. The base material is pref. an aluminosilicate or is a waste rich in iron oxide. The material is finely comminuted before treatment with an alkaline soln. at pH 11-14 for 12-48 hr. When added, the iron cpd. is iron oxide. The mixture contains 1-80, or esp. 3-
	As to claim 2, Rahme (WO 94/13450) teaches the produced aluminosilicate-containing particulate waste material is conveyed directly from a source of production of the waste material.
	As to claim 3, Rahme (WO 94/13450) discloses the produced aluminosilicate-containing particulate waste material is pneumatically conveyed directly from a source of production of the waste material.
	As to claim 4, Rahme (WO 94/13450) teaches heating during conveyance of the waste material slows down the rate of cooling of the waste material.
	As to claim 5, Rahme (WO 94/13450) discloses a hot gas is used to pneumatically convey the waste material.
	As to claim 7, Rahme (WO 94/13450) teaches the produced aluminosilicate-containing particulate waste material is above a temperature of about 25˚C when mixed into the mixture.
	As to claim 8, Rahme (WO 94/13450) discloses a source of production of the waste material is a coal-fired power station, a steel mill, a non-ferrous metal smelter, an alumina plant, an incinerator or a biogenerator.
	As to claim 9, Rahme (WO 94/13450) teaches the process is conducted in close to a source of production of the waste material.
	As to claim 11, Rahme (WO 94/13450) disclose the produced aluminosilicate-containing particulate waste material is selected from one or more of the following: power station ashes; coal-fired power station ashes, including run of station ash, fly ash and bottom ash; steel mill wastes; non-ferrous metal smelter wastes; red mud from alumina plants; incinerator ashes; and ashes from biogeneration foundries and boilers.
12, Rahme (WO 94/13450) teaches the produced aluminosilicate-containing particulate waste material having different particle sizes are obtained and mixed.
	As to claim 14, Rahme (WO 94/13450) discloses the metal oxide is iron oxide.
	As to claim 16, Rahme (WO 94/13450) teaches the alkali is sodium hydroxide or potassium hydroxide.
	As to claim 18, Rahme (WO 94/13450) discloses the water soluble silicate is sodium silicate.
	As to claim 19, Rahme (WO 94/13450) teaches the produced aluminosilicate-containing particulate waste material also provides a source of one or more of the metal oxide, alkali and water soluble silicate.
	As to claim 20, Rahme (WO 94/13450) discloses the water is obtained from a source of production of the waste material.
	As to claim 21, Rahme (WO 94/13450) teaches the water is brine.
	As to claim 22, Rahme (WO 94/13450) discloses the shaped article is a building brick, a masonry brick, a tile or a paver.
	As to claim 23, Rahme (WO 94/13450) teaches the mixture consists only of the waste material the metal oxide, the alkali, the water soluble silicate and water.
	As to claim 24, Rahme (WO 94/13450) discloses the mixture further comprises washery tailings and the shaped article is provided in the form of pellets.
Conclusion
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Deventer et al. (US 7,691,198) disclose a method of forming a cement including: providing (I); adding an aqueous solution, to (I) to form a mortar; and allowing the mortar to cure or curing the mortar to form the cement, wherein the dry mix cement composition includes an alkaline multi-
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1743                                                                                                                                                                                                        02/13/2021